Citation Nr: 0316007	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
due to undiagnosed illness.  

2.  Entitlement to service connection for hair loss due to 
undiagnosed illness.  

3.  Entitlement to service connection for loss of energy due 
to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1978 and from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its November 2000.  The purpose of that remand 
was to develop the matters of undiagnosed illness.  


REMAND

The Board notes that in the previous remand, the RO requested 
the veteran's service medical records from the period of 
service performed during the Persian Gulf War.  These records 
have not been obtained.  Moreover, the Board notes that the 
veteran has not been afforded an official examination in 
order to determine the current nature and extent of 
disability or to obtain nexus opinion.  

1.  The RO should take all appropriate 
action to obtain the veteran's service 
medical records from his second period of 
service.  All evidence obtained should be 
associated with the veteran's claim 
folder.  

2.  The veteran should be afforded a 
gastrointestinal examination in order to 
determine the current nature and etiology 
of any existing condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

a.  The examiner should provide a 
complete diagnosis and state whether the 
veteran currently has a stomach condition 
that is associated with his military 
service.  In this regard, the examiner 
stated whether it is at least as likely 
as not that the veteran currently has a 
stomach disorder related to injury, 
disease or event noted during his 
military service.  

b.  If the veteran exhibits objective 
indications or signs of chronic 
disability that cannot be attributable to 
any known clinical diagnosis the examiner 
should state this.  The examiner is 
advised that for VA purposes "objective 
indications of chronic disability" 
include "signs" of objective medical 
evidence perceptible to an examining 
physician and other "non-medical 
indicators" that are capable of 
independent verification.  

3.  The veteran should be afforded a 
dermatology examination in order to 
determine the current nature and etiology 
of any existing condition resulting in 
hair loss.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  

a.  The examiner should provide a 
complete diagnosis and state whether the 
veteran currently has a disability 
manifested by hair loss that is 
associated with the his military service.  
In this regard, the examiner stated 
whether it is at least as likely as not 
that the veteran currently has a disorder 
resulting in hair loss related to injury, 
disease or event noted during his 
military service.  

b.  If the veteran exhibits objective 
indications or signs of chronic 
disability that cannot be attributable to 
any known clinical diagnosis the examiner 
should state this.  The examiner is 
advised that for VA purposes "objective 
indications of chronic disability" 
include "signs" of objective medical 
evidence perceptible to an examining 
physician and other "non-medical 
indicators" that are capable of 
independent verification.  

4.  The veteran should be afforded a 
medical examination in order to determine 
the current nature and etiology of any 
existing condition resulting in loss of 
energy.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  

a.  The examiner should provide a 
complete diagnosis and state whether the 
veteran currently has a disability 
manifested by loss of energy that is 
associated with the his military service.  
In this regard, the examiner stated 
whether it is at least as likely as not 
that the veteran currently has a disorder 
resulting in loss of energy related to 
injury, disease or event noted during his 
military service.  

b.  If the veteran exhibits objective 
indications or signs of chronic 
disability that cannot be attributable to 
any known clinical diagnosis the examiner 
should state this.  The examiner is 
advised that for VA purposes "objective 
indications of chronic disability" 
include "signs" of objective medical 
evidence perceptible to an examining 
physician and other "non-medical 
indicators" that are capable of 
independent verification.  

5.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




